Exhibit 10.14


FIRST AMENDMENT TO CREDIT AGREEMENT AND LIMITED CONSENT
This FIRST AMENDMENT TO CREDIT AGREEMENT AND LIMITED CONSENT (this "First
Amendment"), dated as of November 1, 2013 and, made by and among KADANT INC., a
Delaware corporation (the "Borrower"), the Foreign Subsidiary Borrowers parties
hereto, the several banks and other financial institutions or entities parties
hereto (the "Lenders"), RBS CITIZENS, N.A., as administrative agent (the
"Administrative Agent") and RBS CITIZENS, N.A., as multicurrency administrative
agent (the "Multicurrency Administrative Agent"; together with the
Administrative Agent, the "Agents").
Background
The Borrower, the Foreign Subsidiary Borrowers, the Agents and the Lenders, RBS
Citizens, N.A., as Joint Lead Arranger and Joint Bookrunner, Wells Fargo
Securities, LLC, as Joint Lead Arranger and Joint Bookrunner and Wells Fargo
Bank, N.A., as Syndication Agent, entered into a Credit Agreement dated as of
August 3, 2012 (the "Original Credit Agreement").
The Borrower has informed the Agents and the Lenders that it intends to acquire
all of the Capital Stock of Carmanah Design and Manufacturing Inc. (the
"Canadian Acquisition Target") through its wholly-owned subsidiary Kadant Canada
Corp. ("Kadant Canada" and such transaction, the "Canadian Acquisition") which
Canadian Acquisition shall be funded, in part, with Loans to be advanced under
the Credit Agreement (such extension of credit by the Lenders, the "Canadian
Acquisition Advance").
The Borrower has requested that the Agents and the Lenders (a) consent to
certain amendments to the Original Credit Agreement including (x) the joinder of
Kadant Canada as a Foreign Subsidiary Borrower and Canadian Dollars as a Foreign
Currency under the Original Credit Agreement, (y) the extension of the maturity
date, and (z) the deletion of the Capital Expenditures financial covenant, and
(b) agree that the conditions to each extension of credit to a Foreign
Subsidiary Borrower set forth in Sections 5.2 and 5.4 of the Credit Agreement
shall be limited as set forth herein with respect to the Canadian Acquisition
Advance.
Capitalized terms not defined herein shall have the meanings given such terms in
the Original Credit Agreement.  The Original Credit Agreement, as amended by
this First Amendment and as further amended, modified or supplemented from time
to time, the "Credit Agreement".  This First Amendment constitutes a Loan
Document for all purposes under the Credit Agreement and the other Loan
Documents.
NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Foreign Subsidiary Borrowers,
the Agents and the Lenders hereby agree as follows:
1.            Limited Consent.  Subject to the terms and conditions herein
contained and in reliance upon the representations and warranties of the
Borrower herein contained, effective upon satisfaction of the conditions
precedent contained in Section 4 below, the Agents and the Lenders hereby agree
that the conditions to each extension of credit to a Foreign Subsidiary Borrower
set forth in Sections 5.2 and 5.4 of the Credit Agreement shall be limited as
set forth below with respect to the Canadian Acquisition Advance to the extent
that the Canadian Acquisition is consummated in connection therewith and the
Revolving Commitments have not otherwise terminated prior to the date of the
Canadian Acquisition in accordance with the terms of the Credit Agreement (other
than a termination resulting from a Disregarded Default) (the conditions to the
Canadian Acquisition Advance being referred to herein as the "Limited Funding
Conditions"):
(A)            The representations and warranties referenced in Section 5.2(a)
of the Credit Agreement shall be limited to (x) those representations and
warranties set forth in Sections 4.3(a), 4.3(e), 4.4, 4.5, 4.11, 4.14, 4.19 and
4.21 of the Credit Agreement as those representations and warranties relate to
the Borrower and Kadant Canada, and (y) (limited to the best of Kadant Canada's
knowledge) those representations and warranties made by or with respect to the
Canadian Acquisition Target in the acquisition agreement entered into in
connection with the Canadian Acquisition as are material to the interests of the
Lenders, but only to the extent Kadant Canada is entitled to terminate such
acquisition agreement on the basis of such representations and warranties.
(B)            The Defaults and Events of Default referred to in Section 5.2(b)
of the Credit Agreement shall be limited to those Events of Default set forth in
Sections 8(a), 8(c) as it relates to a violation of Section 7.1 of the Credit
Agreement, 8(f), 8(i) and 8(j) of the Credit Agreement.  Any Default or Event of
Default not referenced in the previous sentence is referred to herein as a
"Disregarded Default."
The parties hereto acknowledge and agree to the following in connection with the
consent granted pursuant to this Section 1:
(i)            The Limited Funding Conditions apply solely to the Canadian
Acquisition Funding to the extent consummated on or before December 31, 2013 and
not to any other funding under the Credit Agreement.
(ii)            The Canadian Acquisition Funding shall also be subject to the
following conditions: (x) the Canadian Acquisition shall constitute a "Permitted
Acquisition" under (and as defined in) the Credit Agreement except that the
occurrence of a Disregarded Default shall be disregarded for the purposes of
determining compliance with clause (c) of the definition of "Permitted
Acquisition," and (y) on the date of the Canadian Acquisition Funding, the
Borrower shall (I) certify that no Default or Event of Default (based on the
Borrower's knowledge with respect to the Canadian Acquisition Target) has
occurred or is continuing both before and after giving effect to the Canadian
Acquisition Funding and the Canadian Acquisition, or (II) certify that no
Default or Event of Default other than a Disregarded Default has occurred or is
continuing both before and after giving effect to the Canadian Acquisition
Funding and the Canadian Acquisition and provide a list of all Disregarded
Defaults (based on the Borrower's knowledge with respect to the Canadian
Acquisition Target) that have occurred and are continuing as of such date.
(iii)            The Lenders' agreement to fund the Canadian Acquisition Advance
subject to the Limited Funding Conditions is not intended (and should not be
construed) as a waiver of any Disregarded Default existing at the time of such
Canadian Acquisition Advance or of any of the Agents' or the Lenders' rights and
remedies with respect thereto, all of which are hereby reserved and preserved in
their entirety by the Agents and the Lenders.
The foregoing limited consent and limited waiver is limited to the Canadian
Acquisition as set forth herein and is not a commitment or agreement to grant
any consent or waiver in the future.
2.            Amendments to the Original Credit Agreement.  Subject to the terms
and conditions herein contained and in reliance on the representations and
warranties of the Borrower herein contained, effective upon satisfaction of the
conditions precedent contained in Section 4 below, the following amendments are
incorporated into the Original Credit Agreement:
(A)            Section 1.1 of the Original Credit Agreement is hereby amended to
delete the text in the definition of "Eurocurrency Base Rate" and to insert the
following in lieu thereof:
"Eurocurrency Base Rate":  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars or the relevant Foreign Currency, as the case
may be, for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on a Reuters Screen LIBOR01 Page (or other
relevant page) as of 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period (or in the case of a Eurocurrency Loan in
Pounds Sterling, on the first day of such Interest Period); provided, that
(a) in the event that such rate does not appear on the Reuters Screen LIBOR01
Page (or otherwise on such screen), the "Eurocurrency Base Rate" shall be
determined by reference to such other comparable publicly available service for
displaying eurocurrency rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollars or the relevant Foreign Currency, as the
case may be, deposits at or about 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period (or in the case of a Eurocurrency
Loan in Pounds Sterling, on the first day of such Interest Period) in the
interbank eurocurrency market where its eurocurrency, foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein; (b) in the case
of any Eurocurrency Loan denominated in Pounds Sterling and Euros, such rate
shall be increased to provide for the Mandatory Costs as determined by the
Administrative Agent in accordance with its normal practices; and (c) in the
case of any Eurocurrency Loan denominated in Canadian Dollars, the "Eurocurrency
Base Rate" shall be determined by reference to the CDOR Rate.
(B)            Section 1.1 of the Original Credit Agreement is hereby amended to
delete the text in the definition of "Foreign Currency" and to insert the
following in lieu thereof:
"Foreign Currency":  Pounds Sterling, Euros, Canadian Dollars and such other
currency as consented to by the Multicurrency Administrative Agent, so long as
such Currency is freely traded and convertible into Dollars in the London
interbank market and a Dollar Equivalent thereof can be calculated.
(C)            Section 1.1 of the Original Credit Agreement is hereby amended to
delete the text in the definition of "Foreign Subsidiary Borrowers" and to
insert the following in lieu thereof:
"Foreign Subsidiary Borrowers":  each Foreign Subsidiary of the Borrower that
becomes a party hereto as of the date hereof or hereafter; provided that,
without the prior written consent of the Administrative Agent and each of the
Lenders, the only Foreign Subsidiaries of the Borrower permitted to become
parties hereto shall be Kadant U.K. Limited, Kadant Lamort S.A.S. Kadant Johnson
Europe B.V and Kadant Canada Corp.
(D)            Section 1.1 of the Original Credit Agreement is hereby amended to
delete the "." at the end of the definition of "Lenders" and to insert the
following in lieu thereof: "and the Canadian Lending Branch of any Lender
(subject to the definition of Canadian Lending Branch)."
(E)            Section 1.1 of the Original Credit Agreement is hereby amended to
delete the text in the definition of "Revolving Termination Date" and to insert
the following in lieu thereof:
"Revolving Termination Date":  November 1, 2018, unless sooner terminated in
accordance with the terms hereof.
(F)            Section 1.1 of the Original Credit Agreement is hereby amended to
add the following new definitions in the applicable alphabetical order.
"Canadian Dollars":  means the lawful currency of Canada.
"Canadian Lending Branch" means, with respect to any Lender, any office, branch,
subsidiary or Affiliate of such Lender that is designated in writing by such
Lender to the Administrative Agent and the Multicurrency Administrative Agent as
being responsible for funding or maintaining the portion of the Revolving
Commitment, Loans or other extensions of credit of such Lender hereunder to a
Foreign Subsidiary Borrower domiciled in Canada which Canadian Lending Branch
shall deliver a joinder to this Agreement in form and substance acceptable to
the Agents and the Borrower; provided, that if any portion of a Revolving
Commitment, Loan or other extension of credit hereunder is being provided by a
Canadian Lending Branch of any Lender, then, except as specifically set forth in
this Agreement, (i) such Lender and its Canadian Lending Branch shall constitute
a single "Lender" and "Multicurrency Lender" under this Agreement and the other
Loan Documents, (ii) the commitments of such Lender and its Canadian Lending
Branch shall constitute a single "Revolving Commitment" and "Multicurrency
Revolving Subcommitment" under this Agreement and the other Loan Documents and
(iii) any consent given by such Lender with respect to any amendment, waiver or
other modification of any term of this Agreement or any other Loan Document
shall be deemed given on behalf of itself and the Canadian Lending Branch.
"CDOR Rate":  with respect to each day during each Interest Period pertaining to
a Eurocurrency Loan denominated in Canadian Dollars, is a rate per annum equal
to the average of the annual yield rates applicable to Canadian Dollar banker's
acceptances at or about 10:00 a.m. (Toronto, Ontario time) two Business Days
prior to the beginning of such Interest Period as reported on the "CDOR page"
(or any display substituted therefor) of Reuters Monitor Money Rates Service (or
such other page or commercially available source displaying Canadian interbank
bid rates for Canadian Dollar bankers' acceptances as may be designed by the
Multicurrency Administrative Agent from time to time) for a term equivalent to
such Interest Period (or if such Interest Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Period).
(G)            Section 2.12 (Computation of Interest and Fees) of the Original
Credit Agreement is hereby amended by inserting the following clause (c) at the
end thereof:
"(c)            For purposes of the Interest Act (Canada) and disclosure
thereunder, whenever any interest or fee to be paid by a Foreign Subsidiary
Borrower domiciled in Canada hereunder or under any other Loan Document is to be
calculated on the basis of a 360-day year or any other period of time less than
a calendar year, the yearly rate of interest or fees to which the rate used in
such calculation is equivalent, is the rate so used (x) multiplied by the actual
number of days in the applicable calendar year and (y) divided by 360 or such
other period of time."
(H)            Section 2.16(a), (Taxes) of the Original Credit Agreement is
hereby amended to delete the last sentence thereof and to insert the following
in lieu thereof:
"If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings ("Non-Excluded Taxes") or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided that neither the Borrower nor any 
Foreign Subsidiary Borrower shall be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender's failure to comply with the requirements of
paragraph (d), (e) or (g) of this Section, (ii) that are United States, French,
Netherlands, United Kingdom, or Canadian federal or provincial withholding taxes
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender's assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower or any Foreign Subsidiary Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph or (iii) United States federal
withholding taxes imposed under FATCA."
(I)            Section 7.1(c) (Financial Condition Covenants, Capital
Expenditures) of the Original Credit Agreement is hereby deleted.
(J)            Section 7.4 (Fundamental Changes) of the Original Credit
Agreement is hereby amended by (x) deleting the "and" set forth at the end of
clause (d) thereof, (y) deleting the "." set forth at the end of clause (e)
thereof and replacing it with "; and" and (z) inserting the following clause (f)
at the end thereof:
"(f) any Subsidiary of the Borrower that is organized under the laws of Canada
may amalgamate with another Subsidiary of the Borrower that is organized under
the laws of Canada; provided, that if one of the Subsidiaries participating in
the applicable amalgamation is a Foreign Subsidiary Borrower, the entity formed
as a result of such amalgamation ("Amalco") shall continue to be a Foreign
Subsidiary Borrower and shall provide the Agents with such documentation,
including legal opinions, as the Agents shall reasonably require to confirm that
this Agreement and the other Loan Documents are enforceable against Amalco."
(K)            Schedule 1.1 (Commitments) of the Credit Agreement is hereby
amended to delete the text thereof in its entirety and to insert the text of the
Schedule 1.1 attached as Annex A hereof in place thereof.
3.            Amendment Fee.  The Borrower will pay to the Administrative Agent,
for the benefit of any Lender who executes this First Amendment, an amendment
fee (the "Amendment Fee") equal to five (5) basis points on the amount of such
Lender's commitment.  Such Amendment Fee will be fully earned upon the execution
by such Lender of this First Amendment and shall be nonrefundable for any
reason.
4.            Conditions Precedent.
The provisions of this First Amendment shall be effective as of the date on
which all of the following conditions shall be satisfied:
(a)
the Borrower and each Foreign Subsidiary Borrower shall have delivered to the
Agents a fully executed counterpart of this First Amendment;

(b)
Kadant Canada shall have delivered to the Agents a joinder agreement in form and
substance satisfactory to the Agents along with (i) such certificates or
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of Kadant Canada as the Agents may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this First
Amendment, the Credit Agreement and the other Loan Documents to which Kadant
Canada is a party or is to be a party, (ii) such documents and certifications as
the Agents may reasonably require to evidence that Kadant Canada is duly
organized or formed, and that Kadant Canada is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, in each case to the extent applicable, except where
the failure to be so qualified could reasonably be expected to result in a
Material Adverse Effect, and including certified copies of the Organization
Documents of Kadant Canada, and (iii) a favorable legal opinion of counsel to
Kadant Canada as to organization, good standing, authorization and execution, in
form and substance reasonably acceptable to the Agents.

(c)
the Borrower shall have paid to the Agents all reasonable fees, costs and
expenses owing to the Agents and their counsel on or before the date hereof
including the Amendment Fee; and

(d)
the Lenders shall have indicated their consent and agreement by executing this
First Amendment.

5.            Miscellaneous.
(a)            Ratification.  The terms and provisions set forth in this First
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Original Credit Agreement and except as expressly modified and
superseded by this First Amendment, the terms and provisions of the Original
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect.  The Borrower, the Foreign Subsidiary
Borrowers, the Agents and the Lenders agree that the Original Credit Agreement
as amended hereby and the other Loan Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.  For
all matters arising prior to the effective date of this First Amendment, the
Original Credit Agreement (as unmodified by this First Amendment) shall control.
(b)            Representations and Warranties.  The Borrower hereby represents
and warrants to the Agents that the representations and warranties set forth in
the Loan Documents, after giving effect to this First Amendment, are true and
correct in all material respects (or all respects to the extent already
qualified by materiality or the occurrence of a Material Adverse Effect) on and
as of the date hereof, with the same effect as though made on and as of such
date except with respect to any representations and warranties limited by their
terms to a specific date.  The Borrower further represents and warrants to the
Agents and the Lenders that the execution and delivery of this First Amendment
(i) are within the Borrower's and each Foreign Subsidiary Borrower's
organizational power and authority; (ii) have been duly authorized by all
necessary organizational action of the Borrower and each Foreign Subsidiary
Borrower; (iii) is not in contravention of any provision of the Borrower's or
any Foreign Subsidiary Borrower's organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority; (v)
do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any material indenture,
mortgage, deed of trust, lease, agreement or other material instrument to which
either the Borrower or any Foreign Subsidiary Borrower is a party or by which
Borrower, any Foreign Subsidiary Borrower or any of their property is bound. 
All representations and warranties made in this First Amendment shall survive
the execution and delivery of this First Amendment.
(c)            Expenses of the Agent.  As provided in the Credit Agreement, the
Borrower agrees to pay all reasonable costs and expenses incurred by the Agents
in connection with the preparation, negotiation, and execution of this First
Amendment, including without limitation, the reasonable costs and fees of the
Agents' legal counsel.
(d)            Severability.  Any provision of this First Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this First Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.
(e)            Applicable Law.  This First Amendment shall be governed by and
construed in accordance with the laws of the State of New York.
(f)            Successors and Assigns.  This First Amendment is binding upon and
shall inure to the benefit of the Agents, the Lenders and the Borrower, the
Foreign Subsidiary Borrowers and their respective successors and assigns.
(g)            Counterparts.  This First Amendment may be executed in one or
more counterparts and on facsimile counterparts or other electronic
transmission, as permitted under the Original Credit Agreement, each of which
when so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same agreement.
(h)            Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this First Amendment.
(i)            ENTIRE AGREEMENT.  THIS FIRST AMENDMENT EMBODIES THE ENTIRE
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER THEREOF,
AND SUPERSEDES ANY AND ALL PRIOR REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THIS AMENDMENT. THERE ARE NO ORAL AGREEMENTS AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.
(j)            Acknowledgement and Reaffirmation.  Each of the Borrower, as a
guarantor, and Kadant Black Clawson, Inc., Kadant Johnson China – WX Holding
Inc., Kadant International Holdings Inc. and Kadant Johnson Inc. (collectively,
the "Subsidiary Guarantors" and together with the Borrower, the "Guarantors"),
hereby acknowledges the consents granted, and amendments effected, pursuant to
this First Amendment and reaffirms its guaranty of the Borrower Obligations and
the Foreign Subsidiary Borrower Obligations (each as defined in the Guarantee)
pursuant to that certain Guarantee Agreement, dated as of August 3, 2012 (as
amended, supplemented or otherwise modified from time to time, the "Guarantee"),
among the Guarantors and the Administrative Agent.
(k)            French Effective Global Rate (Taux Effectif Global).  To comply
with the provisions of Articles L.313-4 and R.313-1 of the French Monetary and
Financial Code, as amended, and Articles L.313-1, L.313-2 and R.313-1 to R.313-6
of the French Consumer Code, as amended, each French Party Borrower and the
French Party Lenders declare and agree that the effective global interest rate
for each of the French Party Revolving Loans extended to such French Party
Borrower cannot be calculated, as of the date of this Joinder Agreement relating
to such French Party Borrower, for the total duration of the Credit Agreement
primarily because of the floating rate of interest applicable thereto and the
French Party Borrowers' option to select the duration of interest periods. 
However, a letter which sets forth a sample calculation of interest on such
French Party Revolving Loans shall be provided to each French Party Borrower by
the French Party Lender prior to the making of the initial French Party
Revolving Loan to such French Party Borrower.
[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
KADANT INC., as the Borrower




By:            /s/Daniel J. Walsh_____________
Name:  Daniel J. Walsh
Title:    Treasurer




KADANT U.K. LIMITED, as a Foreign Subsidiary Borrower




By:            /s/Ronald A. Chambers____________
Name:  Ronald A. Chambers
Title:    Chairman




KADANT LAMORT SAS, as a Foreign Subsidiary Borrower




By:            /s/Alain Serres____________________
            Name:  Alain Serres
Title:    President




KADANT JOHNSON EUROPE B.V., as a Foreign Subsidiary Borrower




By:            /s/Fredrik H. Westerhout______________
Name:  Fredrik H. Westerhout
Title:    Managing Director




KADANT CANADA CORP., as a Foreign Subsidiary Borrower




By:            /s/Daniel J. Walsh______________
Name:  Daniel J. Walsh
Title:    Treasurer



--------------------------------------------------------------------------------

[Signature Page-First Amendment to Credit Agreement and Limited Consent]
(S-1)


RBS CITIZENS, N.A., as Administrative Agent






By:            /s/William E. Lingard_____________
Name:  William E. Lingard
Title:    Senior Vice President



--------------------------------------------------------------------------------

[Signature Page-First Amendment to Credit Agreement and Limited Consent]
(S-2)


RBS CITIZENS, N.A., as Multicurrency Administrative Agent






By:            /s/William E. Lingard_____________
Name:  William E. Lingard
Title:    Senior Vice President







--------------------------------------------------------------------------------

[Signature Page-First Amendment to Credit Agreement and Limited Consent]
(S-3)


RBS CITIZENS, N.A., as a Lender






By:            /s/William E. Lingard____________
Name:  William E. Lingard
Title:    Senior Vice President

--------------------------------------------------------------------------------

[Signature Page-First Amendment to Credit Agreement and Limited Consent]
(S-4)


WELLS FARGO BANK, N.A., as a Lender






By:            /s/Paul B. Forester__________________
Name:  Paul B. Forester
Title:    Senior Vice President

--------------------------------------------------------------------------------



[Signature Page-First Amendment to Credit Agreement and Limited Consent]
(S-5)


U.S. BANK, N.A., as a Lender






By:            /s/Kenneth R. Fieler______________
Name:  Kenneth R. Fieler
Title:    Vice President



--------------------------------------------------------------------------------



[Signature Page-First Amendment to Credit Agreement and Limited Consent]
(S-6)


U.S. BANK NATIONAL ASSOCIATION (CANADA BRANCH), as a Lender




By:            /s/Joseph Rauhala__________
Name: Joseph Rauhala
Title:   Principal Officer



--------------------------------------------------------------------------------



[Signature Page-First Amendment to Credit Agreement and Limited Consent]
(S-6)


HSBC France, as a French Party Lender






By:            /s/Philippe Abonneau____________
Name:  Philippe Abonneau
Title:    Head of Transaction
 Management Unit



--------------------------------------------------------------------------------

[Signature Page-First Amendment to Credit Agreement and Limited Consent]
(S-7)


HSBC Bank USA, National Association, as a Lender






By:            /s/KerryAnne O'Callaghan___________
Name:  KerryAnne O'Callaghan
Title:    Senior Assistant Vice President



--------------------------------------------------------------------------------

[Signature Page-First Amendment to Credit Agreement and Limited Consent]


SOVEREIGN BANK, N.A., as a Lender






By:            /s/Karen Ng_____________________
Name:  Karen Ng
Title:     Senior Vice President



--------------------------------------------------------------------------------



[Signature Page-First Amendment to Credit Agreement and Limited Consent]
(S-8)


ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTION 5(j):


KADANT INC., as a Guarantor







By: /s/Daniel J. Walsh_____________________________

Name: Daniel J. Walsh
Title: Treasurer




KADANT BLACK CLAWSON INC., as a Subsidiary Guarantor







By: /s/Daniel J. Walsh _____________________________

Name: Daniel J. Walsh
Title: Treasurer




KADANT JOHNSON CHINA – WX HOLDING INC., as a Subsidiary Guarantor







By: /s/Daniel J. Walsh _____________________________

Name: Daniel J. Walsh
Title: Treasurer




KADANT INTERNATIONAL HOLDINGS INC., as a Subsidiary Guarantor







By: /s/Daniel J. Walsh _____________________________

Name: Daniel J. Walsh
Title: Treasurer




KADANT JOHNSON INC., as a Subsidiary Guarantor







By: /s/Daniel J. Walsh _____________________________

Name: Daniel J. Walsh
Title: Treasurer

--------------------------------------------------------------------------------



[Signature Page-First Amendment to Credit Agreement and Limited Consent]
(S-8)


Annex A


Schedule 1.1 to the Credit Agreement


Commitments


 
Lender
 
Total Revolving
Commitment
   
French Party
Commitment
 
RBS Citizens, N.A.
 
 
$
25,000,000
   

 
Wells Fargo Bank, N.A.
 
 
$
25,000,000
   

 
HSBC Bank USA, National Association
 
 
$
20,000,000
   

 
HSBC France
 
         
$
5,000,000
 
U.S. Bank, N.A. and U.S. Bank, N.A. (Canada Branch)
 
 
$
15,000,000
         
Sovereign Bank, N.A.
 
$
10,000,000
         
 
               
Total Allocation
 
$
95,000,000
   
$
5,000,000
 




